U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION INFORMATION REQUIRED IN PROXY STATEMENT Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant [X] Filed by a Party other than the Registrant [_] Check the appropriate box: [ ]Preliminary Proxy Statement[_]Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X]Definitive Proxy Statement [_]Definitive Additional Materials [_]Soliciting Material under Rule 14a-12 Tianyin Pharmaceutical Co., Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X]No fee required [_]Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. (1) Title of each class of securities to which transaction applies:Common Stock (2) Aggregate number of securities to which transaction applies:[] (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: [_]Fee paid previously with preliminary materials. [_]Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: TIANYIN PHARMACEUTICAL CO., INC. 23rd Floor, Unionsun Yangkuo Plaza No. 2, Block 3, Renmin Road South Chengdu, P. R. China, 610041 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS Tianyin Pharmaceutical Co., Inc. will hold its Annual Meeting of Stockholders at 17 State Street, Suite 2000, New York, NY 10004 on January 21, 2010 at 7:30 PM.We are holding the meeting for the following purposes: 1) To elect members of the Board of Directors, whose terms are described in the proxy statement; and, 2) To transact such other business as may properly come before the meeting and any postponement or adjournment thereof. Holders of record of Tianyin common stock at the close of business on December 18, 2009, are entitled to vote at the meeting. The Board urges Stockholders to vote “FOR” Item 1 and solicits your vote. In addition to the proxy statement, proxy card and voting instructions, a copy of Tianyin’s annual report on Form 10-K, which is not part of the proxy soliciting material is enclosed. It is important that your shares be represented and voted at the meeting.We hope you will be able to attend the Annual Meeting. Whether or not you expect to attend the meeting, please vote your shares using the enclosed proxy card. Simply sign the return card where required, note the number of shares you own and if you will attend the meeting in person, and return the card in the envelope provided to us at the address first written above.Of course, you may also vote your shares in person at the Annual Meeting. By Order of the Board of Directors, Guoqing Jiang, Chief Executive Officer December 30, 2009 2 PROXY STATEMENT We are providing these proxy materials in connection with the solicitation by the Board of Directors of Tianyin of proxies to be voted at our Annual Meeting of Stockholders, to be held on January 21, 2010, and at any meeting following postponement or adjournment of the Annual Meeting. You are cordially invited to attend the Annual Meeting, which will begin at 7:30 PM.The meeting will be held at 17 State Street, Suite 2000, New York, NY 10004.Stockholders will be admitted beginning at 7:00 PM.The location is accessible to handicapped persons, and we will provide wireless headsets for hearing amplification upon request. You will need an admission ticket to enter the meeting.If you are a stockholder of record, you will find an admission ticket attached to the proxy card sent to you.If you plan to attend the Annual Meeting, please retain the admission ticket.Directions to the Annual Meeting are printed on the admission ticket. If your shares are held in the name of a bank, broker, or other nominee and you plan to attend the Annual Meeting, you can obtain an admission ticket in advance by sending a written request, along with proof of ownership, such as a recent bank or brokerage account statement, to our transfer agent, Empire Stock Transfer Inc. at 1859 Whitney Mesa Dr, Henderson, NV 89014, 702.818.5898, Fax 702.974.1444.If you arrive at the Annual Meeting without an admission ticket, we will admit you if we are able to verify that you are a Tianyin stockholder. We are first mailing this proxy statement, the proxy card and voting instructions on or about December 30, 2009, to persons who were stockholders at the close of business on December 18, 2009, the record date for the meeting. IMPORTANT—PLEASE READ Whether or not you expect to attend the Annual Meeting in person, we urge you to vote your proxy at your earliest convenience by mail using the enclosed envelope. This will ensure the presence of a quorum at the Annual Meeting and will save us the expense of additional solicitation. Sending in your proxy card and voting will not prevent you from voting your shares at the Annual Meeting, or changing your vote, if you desire to do so. It will also help us provide adequate seating if you note that you will attend. Your proxy is revocable at your option in the manner described in the Proxy Statement. 3 Proxies and Voting Procedures You can vote your shares by completing and returning a proxy card or, if you hold your shares in “street name,” a voting instruction form. If your shares are held in “street name,” you must obtain a proxy, executed in your favor, from your broker or other holder of record, to be able to vote at the meeting. You can revoke your proxy at any time before it is exercised by timely delivery of a properly executed, later-dated proxy or by voting in person at the meeting. All shares entitled to vote and represented by properly completed proxies received prior to the meeting and not revoked will be voted at the meeting in accordance with your instructions. If you hold your shares through a broker, your shares may be voted even if you do not attend the Annual Meeting. Abstentions and broker non-votes do not have the effect of votes in opposition to a director. Abstentions are also counted towards determining a quorum. If any other matters are properly presented at the Annual Meeting for consideration, including, among other things, consideration of a motion to adjourn the meeting to another time or place, the individuals named as proxies and acting thereunder will have discretion to vote on those matters according to their best judgment to the same extent as the person delivering the proxy would be entitled to vote.If the Annual Meeting is postponed or adjourned, your proxy will remain valid and may be voted at the postponed or adjourned meeting.You will still be able to revoke your proxy until it is voted.At the date this proxy statement went to press, we did not anticipate that any other matters would be raised at the Annual Meeting. Stockholders Entitled to Vote You are entitled to vote at the Annual Meeting all shares of our common stock that you held as of the close of business on the record date.Each share of our common stock is entitled to one vote with respect to each matter properly brought before the meeting. On December 18, 2009, the record date, there were 25,840,901 shares of common stock outstanding. A list of stockholders entitled to vote at the meeting will be available at the meeting, and for 10 days prior to the meeting, at 23rd Floor, Unionsun Yangkuo Plaza, No. 2, Block 3, Renmin Road South, Chengdu, P. R. China, 610041 between the hours of 9:00 a.m. and 4:00 p.m. local time. Required Vote The presence, in person or by proxy, of the holders with a majority of the voting power at the Annual Meeting shall constitute a quorum, which is required in order to transact business at the meeting. Cost of Proxy Distribution and Solicitation Tianyin will pay the expenses of the preparation of the proxy materials and the solicitation by the Board of Directors of proxies.Proxies may be solicited on behalf of Tianyin in person or by telephone, e-mail, facsimile or other electronic means by directors, officers or employees of Tianyin, who will receive no additional compensation for soliciting.In accordance with the rules of the Securities and Exchange Commission, we will reimburse brokerage firms and other custodians, nominees and fiduciaries for their expenses incurred in sending proxies and proxy materials to beneficial owners of Tianyin stock. 4 Proposal 1 Proposal for the Election of Directors The Board of Directors is comprised of only one class. All of the directors will serve until the next annual meeting of shareholders and until their successors are elected and qualified, or until their earlier death, retirement, resignation or removal. There are no family relationships among our directors and executive officers. Provided below are brief descriptions of the business experience of each director during the past five years and an indication of directorships held by each director in other companies subject to the reporting requirements under the Federal securities laws. Information with Respect to Director Nominees Name Age Dr. Guoqing Jiang 41 Professor Zunjian Zhang, Ph.D. 49 Professor Jianping Hou, Ph.D. 48 James T. McCubbin 45 Stewart Shiang Lor 45 Dr. Guoqing Jiang, the Chairman of the Board, Chief Executive Officer, President and Acting Chief Financial Officer.Dr. Jiang has led the current management to acquire Tianyin Pharmaceutical Co., Ltd., a company organized and existing under the laws of China (“Chengdu Tianyin”) in 2003 and successfully transformed it from a regional player into one of the leading traditional Chinese medicine (“TCM”) manufacturers in China.Prior to Tianyin, Dr. Jiang served as CEO at Kelun Pharmaceutical Group and built the company from inception to its current status as the world’s leading producer of intravenous solution products.Dr. Jiang is a charismatic, natural leader and well-respected industry veteran with over 15 years of extensive experience and a proven track record in the pharmaceutical and modernized traditional Chinese medicine industry.Dr. Jiang once served as a lecturer and resident physician for over 5 years after graduating as a Medical Doctor from Jiangsu University Medical School. Stewart Shiang Lor, Director.Mr. Lor has over 20 years of work experience in diverse disciplines including corporate management, manufacturing and operations, international trade, corporate finance and investment, information technology as well as sales and marketing.Mr. Lor co-founded Lorons International Corporation, PowerBridge Technology Co., Ltd. and Cmark Capital Co., Ltd. and served in various senior management positions at several U.S. and China based companies.Mr. Lor currently serves as a board director at Jpak Group Inc, a publicly listed company in the U.S.He graduated from State University of New York at Stony Brook and studied Management at Baruch College in New York. Professor Zunjian Zhang, Ph.D.,Director.Professor Zhang is currently a graduate school faculty advisor at China Pharmaceutical University. He is Executive Director at the Center for Instrument Analysis and in charge of the National Key Laboratory of Drug Quality Control and Pharmacovigilance of Ministry of Education at the university. Professor Zhang is a member of the Chinese Pharmacopoeia Commission and a SFDA expert review committee member for new drugs and health food products.He is also an expert review panel member at the National Center for Drug Pricing Evaluation and the SFDA Jiangsu Province.Professor Zhang is Deputy Executive Director at the Analytical Division of the Jiangsu Provincial Society of Chemistry and Chemical Engineering, Executive Director at the Drug Price Division of Jiangsu Price Association and a director at the Nanjing Pharmaceutical Association. Professor Zhang serves as an editor for Journal of China Pharmaceutical University and Journal of Chinese Traditional and Herbal Drugs.He is a principal investigator in many national research projects and has published over 100 peer-reviewed research papers in prestigious journals both at home and abroad.Professor Zhang received his B.S. and Ph.D. degrees in Pharmaceutical Analysis from China Pharmaceutical University. 5 Professor Jianping Hou, Ph.D.,Director.Professor Hou is currently a graduate school faculty advisor at Shaanxi University of Traditional Chinese Medicine.He has published over dozens of peer-reviewed research papers and participated in the compiling and editing of a number of college textbooks in traditional Chinese medicine. Professor Hou is a principal investigator in more than 10 national research projects and has received the scientific achievement award from the State Administration of Traditional Chinese Medicine. Professor Hou is a SFDA expert review committee member for new drugs and health food products. He is also an expert review panel member for new drugs and side effects at SFDA Shaanxi Province.Professor Hou is Executive Director at Shaanxi Pharmacological Society and the Clinical Pharmacology Committee of Shaanxi Pharmaceutical Association.He has also held various senior management positions at Sizhuang Research Institute of Nutriceutics, Xikang Pharmaceutical Co., Ltd. and Sizhuang Pharmaceutical Co., Ltd.Professor Hou received his Bachelor of Pharmacy and Master’s degree in Pharmacology of Traditional Chinese Medicine from Shaanxi University of Traditional Chinese Medicine. He earned his Ph.D. degree in Pharmacology of Traditional Chinese Medicine from Beijing University.Professor Hou also completed an EMBA training program for top pharmaceutical executives at Beijing University. Mr. James T. McCubbin,Director.Mr. McCubbin currently serves as a Director, Vice President and Chief Financial Officer at WidePoint Corporation, an American Stock Exchange listed company (AMEX: WYY).Prior to the commencement of his employment with WidePoint, he held various senior financial management positions with several companies in the financial and government sectors.Mr. McCubbin is a director and chairman of the audit committee for Red Mile Entertainment, Inc., a developer and publisher of interactive entertainment software. Red Miles creates, incubates and licenses premier intellectual properties and develops products for console video game systems, personal computers and other interactive entertainment platforms.Mr. McCubbin is a graduate of the University of Maryland with a Bachelor of Science Degree in Finance and a Master’s Degree in International Management. Pursuant to our Articles of Incorporation, this proposal can be approved at the meeting by a plurality of the votes cast at the election. THE BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE ELECTION OF THE ABOVE NAMED DIRECTORS. Executive Officer(s) Name Age Position Dr. Guoqing Jiang 41 CEO, President, Chairman of the Board and Acting Chief Financial Officer Brief descriptions of the business experience during the past five years of our executive officer and an indication of directorships, if any, held by such officer in other companies subject to the reporting requirements under the Federal securities laws are provided above within Proposal 1. 6 Significant Employees The following are employees who are not executive officers, but who are expected to make significant contributions to our business: Mr. Xintao You, Vice President of Operations. Mr. You has over 20 years of industry experience.Prior to joining Tianyin, Mr. You was a Research Scientist at Sichuan Industrial Institute of Antibiotics, Faculty Member at West China School of Pharmacy Sichuan University, Visiting Scholar at Osaka University and Director of quality system at the Sichuan Qili Pharmaceutical Co. Mr. You received his Bachelors degree and Masters degree in pharmacy, respectively from China Pharmaceutical University and Sichuan University-affiliated West China Center of Medical Sciences. Dr. Daqiao Zhang, the Vice President of Marketing and Sales.Dr. Zhang is an innovative pharmaceutical and TCM industry as an innovative marketing and sales expert with over 15 years of experience.
